 

LEASE ADDENDUM

 

THIS LEASE ADDENDUM (this “Addendum”) is entered into effective the 1st day of
July 2012, by and between Oakley Ventures, LLC, a Colorado limited liability
company (“Oakley”), and American Eagle Energy, a Nevada Corporation, successor
in interest to Eternal Energy Corp., a Nevada Corporation (“Lessee”).

 

WHEREAS, Lessee is a party to that certain Colorado Shopping Center Lease dated
December 05, 2008, by and between Lessee, as tenant, and Oakley, as landlord,
pursuant to which Lessee has leased the Demised Premises at 2549 West Main
Street, Ste 202, Littleton Colorado; and

 

WHEREAS, parties entered into a Lease Addendum dated and executed on September
20, 2011, with an effective date of October 1, 2011.

 

WHEREAS, parties desire to expand the square footage of the Lease pursuant to
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in the
Agreement and herein, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows

 

1.          Definitions. Any capitalized terms used but not otherwise defined in
this Addendum shall have the meanings assigned to such terms in the Lease. For
the purposes of this Addendum and all rights of the Lessor as set forth in the
Lease, shall be referred to as the “Lessor”.

 

2.          Expansion. The Lease obligations will be amended to include the
entire square footage of the second floor of 2549 West Main Street, Suites 201
(2087 sq. ft.) and 202 (3207 sq. ft.), for a total of 5294 square feet. An
additional security deposit of Three Thousand Three Hundred and Four Dollars
($3,304.00) shall be paid by Lessee to Oakley.

 

3.          Base Rent. Notwithstanding any provision of the Lease to the
contrary, the Base Rent payable by Lessee to Lessor for the Demised Premise from
and after July 1, 2012 until December 31, 2014 shall be an amount equal to Two
Hundred Sixty Seven Thousand Three Hundred Forty Seven Dollars ($267,347.00),
which shall be payable by Lessee to Lessor in monthly installments pursuant to
the terms of the Lease as follows:

 

Months  Sq. Ft. Cost   Monthly Payment 7/01/2012  -  12/31/2012  $19.00   $
8,382.20 per month 1/01/2013  -  12/31/2013  $20.00   $ 8,823.30 per month
1/01/2014  -  12/31/2014  $21.00   $ 9,264.50 per month

  



  RFD         Initial     BC        Initial

 

Page 1 of 4

 

 

4.          Improvements and Repairs. Lessor agrees to reimburse Lessee for the
annual cost of cleaning the carpets located within the Demised Premises.

 

5.         Notice. The notice provisions set forth in Paragraph 35 of the Lease
are hereby amended to provide that the proper addresses for Lessor to be used
for the purpose of notice pursuant to the Lease is as follows:

 

  If to Lessor: Oakley Ventures, LLC     c/o Highline Realty Partners, Inc.    
Attn:  Rees F. Davis, Jr.     3695 East Long Road     Greenwood Village,
Colorado  80120

 

6.          Parking. Lessee and Lessee’s employees agree to adhere to a priority
parking plan as follows:

 

First, to utilize the reserved north facing spaces in the parking lot commonly
known as the Lilley Building parking lot.

 

Second, if the north facing spaces of Lilley are full, to utilize the middle
section of spaces in the Lilley lot.

 

Lessor reserves the right to change or modify the priority parking if the Lilley
lot becomes over-parked.

 

7.          Confidentiality Agreement. Per Exhibit A to Addendum as attached.

 

8.          Ratification. Except as modified by this Addendum and subject to the
last sentence of this Section 6, all of the terms, covenants and conditions of
the Lease are ratified and affirmed and shall remain in full force and effect.
To the extent the terms and provisions of this Addendum modify or conflict with
any term or provision of the Lease, the modifying or conflicting term and
provision of this Addendum shall control in all respects, and the corresponding
term and provision of the Lease shall be superseded to the extent of such
modification or conflict.

 

9.          Entire Agreement. The Lease, including this Addendum, expresses the
entire agreement of Lessor and Lessee. There are no other understandings, oral
or written, which in any manner alter or enlarge its terms.

 

10.         Binding. This Addendum shall be binding upon and benefit the parties
hereto and their successors and assigns.





  RFD         Initial     BC        Initial

 

Page 2 of 4

 

 

11.         Acceptance. This Addendum is offered for signature to Lessee, and it
is understood that this Addendum shall not be binding upon Lessor unless and
until Lessor shall have executed and delivered a fully-executed copy of this
Addendum to Lessee.

 

12.         Execution. This Addendum may be executed in multiple counterparts. A
fully-executed copy of this Addendum may be transmitted by facsimile or
electronic mail, and such shall be deemed to be an original.

 

[Signature Page to Follow]

 

  RFD         Initial     BC        Initial

 

Page 3 of 4

 

 

IN WITNESS WHEREOF, the undersigned have executed this Addendum effective as of
the date first set forth above.

 

LESSOR:       OAKLEY VENTURES, LLC,   a Colorado limited liability company      
By: /s/ Rees F. Davis, Jr.     Rees F. Davis, Jr., Manager       LESSEE:        
AMERICAN EAGLE ENERGY CORP.,   a Nevada Corporation       By: /s/ Brad Colby  
Name: Brad Colby   Title: President & CEO  

  



Page 4 of 4

